
	

115 SRES 172 ATS: Designating May 2017 as “Older Americans Month”.
U.S. Senate
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 172
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2017
			Ms. Collins (for herself, Mr. Casey, Mr. Flake, Mr. Nelson, Mr. Rubio, Ms. Warren, Mrs. Fischer, Mr. Donnelly, Mr. Burr, Mr. Blumenthal, Ms. Cortez Masto, Mrs. Gillibrand, and Mr. Whitehouse) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 2017 as Older Americans Month.
	
	
 Whereas President John F. Kennedy first designated May as Senior Citizens Month in 1963; Whereas, in 1963, only approximately 17,000,000 individuals living in the United States were age 65 or older, approximately 1/3 of those individuals lived in poverty, and few programs existed to meet the needs of older individuals in the United States;
 Whereas, in 2017, there are more than 47,800,000 individuals age 65 or older in the United States, and those individuals account for 14.9 percent of the total population of the United States;
 Whereas approximately 10,000 individuals in the United States turn age 65 each day; Whereas, in 2015, more than 9,300,000 veterans of the Armed Forces were age 65 or older;
 Whereas older individuals in the United States rely on Federal programs, such as programs under the Social Security Act (42 U.S.C. 301 et seq.) (including the Medicare program under title XVIII of that Act (42 U.S.C. 1395 et seq.) and the Medicaid program under title XIX of that Act (42 U.S.C. 1396 et seq.)), for financial security and high-quality affordable health care;
 Whereas the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) provides supportive services to help individuals of the United States who are age 60 or older maintain maximum independence in the homes and communities of those individuals;
 Whereas that Act provides funding for programs, including nutrition services, transportation, and care management, to assist more than 11,000,000 older individuals in the United States each year;
 Whereas compared to older individuals in the United States in past generations, older individuals in the United States in 2017 are working longer, living longer, and enjoying healthier, more active, and more independent lifestyles;
 Whereas more than 5,300,000 individuals in the United States age 65 or older continue to work as full-time, year-round employees;
 Whereas older individuals in the United States play an important role in society by continuing to contribute their experience, knowledge, wisdom, and accomplishments;
 Whereas older individuals in the United States play vital roles in their communities and remain involved in volunteer work, mentoring activities, the arts, cultural activities, and civic engagement; and
 Whereas a society that recognizes the success of older individuals and continues to enhance their access to quality and affordable health care will encourage the ongoing participation and heightened independence of those individuals and will ensure the continued safety and well-being of those individuals: Now, therefore, be it
		
	
 That the Senate— (1)designates May 2017 as Older Americans Month; and
 (2)encourages the people of the United States to provide opportunities for older individuals to continue to flourish by—
 (A)emphasizing the importance and leadership of older individuals through public recognition of the ongoing achievements of the older individuals;
 (B)presenting opportunities for older individuals to share their wisdom, experience, and skills with younger generations; and
 (C)recognizing older individuals as valuable assets in strengthening communities across the United States.
				
